On Petition for En Banc Rehearing with Respect to Defendant Coppola
James W. Knapp, Staff Asst., Department of Justice, Washington, D. C. (John O. Henderson, U. S. Atty., Western District of New York, Buffalo, N. Y., Leo J. Fallon, Sp. Asst. U. S. Atty., Western District of New York, Buffalo, N. Y., on the brief), for plaintiff-appellee.
William B. Mahoney, Buffalo, N. Y., for defendant-appellant.
Before LUMBARD, Chief Judge, and CLARK, WATERMAN, MOORE and FRIENDLY, Circuit Judges.
MOORE, Circuit Judge.
Since we have concluded this day (see United States v. Coppola, 2 Cir., 281 F.2d 340, No. 25177), that there was no error in the receipt in evidence of Coppola’s admissions, and since the other issues raised by Coppola’s appeal are identical to those treated by Judge Waterman in his opinion affirming the convictions of Joseph Simmons and James Millio (see opinion in The United States of America v. Joseph Simmons, a/k/a Joseph Synakowski, James Millio and Frank R. Coppola, 2 Cir., 1959, 281 F.2d 354, No. 25257), the judgment of conviction of Frank R. Coppola is affirmed.